Citation Nr: 1025916	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-11 149	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of December 
2006, which denied service connection for prostate cancer and 
diabetes mellitus, both claimed as due to herbicide exposure.  In 
June 2010, the Veteran appeared at a hearing held at the RO 
before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 
1951 to October 1952.

2.	On June 10, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant withdrew his appeal at his Travel Board 
hearing, and, hence, there remain no allegations  of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


